CHICAGO, ILLINOIS 60601 T: +1 (312) 609 7500 F: +1 (312) 609 5005 CHICAGO • NEW YORK • WASHINGTON, DC LONDON • SAN FRANCISCO • LOS ANGELES December 28, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Hotchkis and Wiley Funds Post-Effective Amendment No. 39 under the Securities Act of 1933 and Amendment No. 40 under Investment Company Act of 1940 (the “Amendment”) File Nos. 333-68740 and 811-10487 To the Commission: On behalf of Hotchkis and Wiley Funds (the “Fund”), we are transmitting electronically for filing pursuant to the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), the Fund’s Post-Effective Amendment No. 39 to its Registration Statement on Form N-1A (Amendment No. 40 under the 1940 Act), including exhibits. This Amendment is being filed pursuant to the conditions and requirements of Rule 485(b) under the 1933 Act for the purpose of adding a new series, the Hotchkis and Wiley International Value Fund.We intend for this Amendment to become effective on December 31, 2015. Pursuant to the requirements of paragraph (b)(4) of Rule 485 under the 1933 Act, we represent that the Amendment does not contain disclosures which would render it ineligible to become effective under paragraph (b) of Rule 485.Please contact the undersigned at (312)609-7883 or Edward L. Paz of U.S. Bancorp Fund Services, LLC at (414) 765-5366 if you have any questions. Very truly yours, /s/ Joseph M. Mannon Joseph M. Mannon Enclosures
